                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MICHAEL EDWIN MCLEMORE,                 )
                                        )
                   Petitioner,          )                 8:18CV567
                                        )
            v.                          )
                                        )
SCOTT R. FRAKES,                        )                  ORDER
                                        )
                   Respondent.          )
                                        )


      IT IS ORDERED that Petitioner’s Motion to Extend Time to File Reply Brief
to Respondent’s Brief (filing no. 13) is granted. Petitioner shall file his brief in
support of Motion to Stay on or before May 29, 2019. Petitioner’s brief must be
received by the Clerk of the Court on or before May 29, 2019.

      DATED this 30th day of April, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge
